PER CURIAM.
The appellant, defendant in the trial court, seeks review of an adverse order on his petition for post-conviction relief, pursuant to the provisions of Criminal Procedure Rule No. 1 F.S.A. ch. 924 Appendix. In contending that the trial judge committed error in entering the order on the petition, the only point preserved for review on appeal concerns the admissibility of evidence at the time of the original trial.
*383The appellant was originally informed against in three separate informations. He pleaded not guilty, retained his own counsel and, following a trial, was duly convicted and adjudicated guilty. The propriety of the admission of evidence in the original trial is not available in a collateral proceeding under Criminal Procedure Rule No. 1. See and compare: Austin v. State, Fla.App.1964, 160 So.2d 730; Duncan v. State, Fla.App.1964, 161 So.2d 718.
Therefore, the order here under review is hereby affirmed.
Affirmed.